UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 5883 Dreyfus Index Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 7/31/2009 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus International Stock Index Fund July 31, 2009 (Unaudited) Common Stocks98.4% Shares Value ($) Australia7.4% AGL Energy 24,804 307,251 Alumina 132,098 187,792 Amcor 44,886 184,715 AMP 103,882 485,357 Aristocrat Leisure 22,601 80,794 Arrow Energy 25,299 a 90,229 Asciano Group 105,816 a 140,753 ASX 9,522 297,488 Australia & New Zealand Banking Group 125,781 1,937,650 AXA Asia Pacific Holdings 51,290 181,220 Bendigo and Adelaide Bank 14,776 100,729 BHP Billiton 180,568 5,681,874 Billabong International 9,556 73,088 BlueScope Steel 102,901 288,293 Boral 31,989 132,705 Brambles 76,555 381,228 Caltex Australia 5,748 62,265 CFS Retail Property Trust 94,834 135,211 Coca-Cola Amatil 30,901 239,684 Cochlear 2,820 130,443 Commonwealth Bank of Australia 79,264 2,820,361 Computershare 24,153 197,383 Crown 24,659 153,752 CSL 32,682 830,051 CSR 81,884 126,278 Dexus Property Group 214,225 130,010 Energy Resources of Australia 2,999 63,079 Fairfax Media 105,828 129,771 Fortescue Metals Group 65,748 a 230,664 Foster's Group 100,073 448,426 Goodman Fielder 84,351 97,124 GPT Group 439,931 193,841 Harvey Norman Holdings 31,092 84,783 Incitec Pivot 86,213 197,818 Insurance Australia Group 107,784 328,856 James Hardie Industries-CDI 26,587 a 114,715 Leighton Holdings 7,468 187,374 Lend Lease 25,435 163,877 Lion Nathan 16,125 156,979 Macquarie Airports 41,877 86,688 Macquarie Group 16,554 605,812 Macquarie Infrastructure Group 128,485 154,884 Metcash 38,859 138,268 Mirvac Group 102,666 108,823 National Australia Bank 103,390 2,091,248 Newcrest Mining 26,203 653,517 Nufarm 10,738 96,769 OneSteel 73,726 183,264 Orica 19,095 356,545 Origin Energy 45,296 546,025 OZ Minerals 136,918 127,486 Paladin Energy 33,468 a 126,876 Perpetual 2,276 63,406 Qantas Airways 50,905 98,182 QBE Insurance Group 53,741 871,215 Rio Tinto 23,558 1,182,933 Santos 42,570 513,872 Sims Metal Management 7,686 177,955 Sonic Healthcare 18,084 175,900 SP Ausnet 62,635 40,616 Stockland 121,426 317,985 Suncorp-Metway 68,860 406,453 TABCORP Holdings 33,673 202,677 Tatts Group 58,928 120,025 Telstra 238,749 700,650 Toll Holdings 34,516 194,839 Transurban Group 63,094 227,123 Wesfarmers 54,732 1,176,215 Wesfarmers-PPS 7,454 160,128 Westfield Group 109,105 1,027,684 Westpac Banking 156,773 2,826,934 Woodside Petroleum 26,460 1,005,289 Woolworths 66,173 1,499,106 WorleyParsons 8,855 190,003 Austria.3% Erste Group Bank 9,685 336,271 OMV 8,174 322,746 Raiffeisen International Bank Holding 3,091 137,209 Telekom Austria 17,644 267,909 Verbund-Oesterreichische Elektrizitaetswirtschafts, Cl. A 3,755 182,016 Vienna Insurance Group 2,207 101,379 Voestalpine 5,954 164,352 Belgium.9% Anheuser-Busch InBev 38,917 1,540,205 Anheuser-Busch InBev (Strip) 12,680 a 54 Belgacom 8,421 300,085 Colruyt 821 182,744 Compagnie Nationale a Portefeuille 1,980 101,844 Delhaize Group 5,546 394,480 Dexia 26,101 a 203,934 Fortis 122,153 a 472,790 Fortis (Rights) 88,615 a 0 Groupe Bruxelles Lambert 4,421 348,997 Groupe Bruxelles Lambert (Strip) 236 a 3 KBC Groep 8,175 a 173,389 Mobistar 1,355 85,900 Solvay 3,022 294,642 UCB 5,219 171,663 Umicore 6,361 165,216 China.0% Foxconn International Holdings 83,000 a Denmark.9% AP Moller - Maersk, Cl. A 30 180,508 AP Moller - Maersk, Cl. B 60 371,298 Carlsberg, Cl. B 5,592 385,978 Coloplast, Cl. B 1,443 105,233 Danske Bank 24,740 a 512,291 DSV 10,186 a 139,645 H Lundbeck 2,653 51,147 Novo Nordisk, Cl. B 24,165 1,414,880 Novozymes, Cl. B 2,420 216,341 Topdanmark 849 a 115,423 TrygVesta 1,123 75,268 Vestas Wind Systems 11,037 a 773,369 William Demant Holding 1,278 a 75,680 Finland1.2% Elisa 7,550 137,761 Fortum 24,140 556,150 Kesko, Cl. B 3,623 95,026 Kone, Cl. B 7,874 266,471 Metso 7,011 147,011 Neste Oil 6,406 90,095 Nokia 204,761 2,711,413 Nokian Renkaat 5,217 109,615 Orion, Cl. B 4,426 77,182 Outokumpu 5,850 114,041 Pohjola Bank 9,841 101,851 Rautaruukki 4,060 87,377 Sampo, Cl. A 22,967 477,027 Sanoma 4,669 79,699 Stora Enso, Cl. R 33,336 a 210,790 UPM-Kymmene 28,870 300,840 Wartsila 4,284 152,449 France9.8% Accor 7,382 313,453 Aeroports de Paris 1,537 123,402 Air France 7,338 a 91,873 Air Liquide 13,388 1,390,542 Alcatel-Lucent 128,316 a 352,926 Alstom 10,894 743,987 Atos Origin 2,389 a 108,334 AXA 84,525 1,777,165 BioMerieux 882 85,381 BNP Paribas 45,039 3,266,148 Bouygues 11,597 491,361 Bureau Veritas 2,381 112,241 Cap Gemini 8,064 370,365 Carrefour 34,234 1,598,515 Casino Guichard Perrachon 3,007 206,125 Christian Dior 3,498 302,022 Cie de Saint-Gobain 19,994 806,461 Cie Generale d'Optique Essilor International 10,922 602,356 Cie Generale de Geophysique-Veritas 8,008 a 161,445 CNP Assurances 2,037 185,148 Compagnie Generale des Etablissements Michelin, Cl. B 7,919 568,770 Credit Agricole 48,308 685,917 Danone 29,680 1,584,064 Dassault Systemes 3,726 185,418 EDF 12,273 605,089 Eiffage 2,009 133,228 Eramet 224 62,642 Eurazeo 1,602 72,430 Eutelsat Communications 4,821 a 134,000 Fonciere des Regions 1,404 122,437 France Telecom 98,626 2,448,381 GDF Suez 65,013 2,470,686 Gecina 908 74,356 Hermes International 2,881 430,716 ICADE 941 81,914 Iliad 708 75,182 Imerys 1,905 100,916 Ipsen 1,640 75,125 JC Decaux 4,335 a 88,471 Klepierre 4,167 118,510 L'Oreal 12,947 1,116,209 Lafarge 10,818 777,294 Lagardere 6,172 229,304 Legrand 5,117 124,526 LVMH Moet Hennessy Louis Vuitton 13,239 1,187,933 M6-Metropole Television 3,249 64,603 Natixis 52,231 a 135,291 Neopost 1,569 132,911 PagesJaunes Groupe 6,051 64,942 Pernod-Ricard 10,506 812,072 Peugeot 7,803 a 235,415 PPR 4,167 461,930 Publicis Groupe 6,530 230,893 Renault 10,155 a 430,768 Safran 9,522 146,474 Sanofi-Aventis 56,656 3,691,709 Schneider Electric 12,625 1,140,893 SCOR 8,689 207,512 Societe BIC 1,432 85,401 Societe Des Autoroutes Paris-Rhin-Rhone 1,152 82,512 Societe Generale 25,071 1,601,282 Societe Television Francaise 1 6,190 95,394 Sodexo 5,273 276,157 Suez Environnement 14,917 282,758 Technip 5,352 321,876 Thales 4,383 184,308 Total 114,828 6,334,473 Unibail-Rodamco 4,417 767,749 Vallourec 2,855 373,602 Veolia Environnement 19,705 674,117 Vinci 22,839 1,156,294 Vivendi 63,146 1,613,699 Germany7.5% Adidas 10,594 445,334 Allianz 24,412 2,395,030 BASF 49,744 2,479,654 Bayer 41,191 2,514,652 Bayerische Motoren Werke 17,944 825,026 Beiersdorf 4,358 218,289 Celesio 4,321 114,497 Commerzbank 36,017 a 280,848 Daimler 48,612 2,237,831 Deutsche Bank 30,120 1,938,281 Deutsche Boerse 10,557 832,179 Deutsche Lufthansa 11,799 158,582 Deutsche Post 45,924 723,036 Deutsche Postbank 4,595 a 126,253 Deutsche Telekom 152,890 1,948,679 E.ON 102,338 3,853,599 Fraport AG Frankfurt Airport Services Worldwide 2,261 103,154 Fresenius 1,371 67,059 Fresenius Medical Care & Co. 10,412 475,621 GEA Group 7,860 128,040 Hamburger Hafen und Logistik 1,184 54,052 Hannover Rueckversicherung 3,028 a 122,564 Henkel & Co. 7,334 229,584 Hochtief 2,305 137,645 K+S 8,120 453,350 Linde 7,888 740,555 MAN 5,797 398,608 Merck 3,314 306,808 Metro 5,750 331,220 Munchener Ruckversicherungs 11,138 1,675,264 Puma 351 88,494 RWE 22,583 1,897,018 Salzgitter 2,195 221,417 SAP 46,257 2,164,178 Siemens 44,300 3,517,169 Solarworld 4,122 99,698 Suedzucker 4,185 87,457 ThyssenKrupp 18,199 557,318 TUI 7,370 a 47,229 United Internet 5,912 a 75,017 Volkswagen 4,769 1,705,600 Wacker Chemie 906 120,279 Greece.6% Alpha Bank 19,547 a 256,344 Bank of Cyprus Public 29,985 196,828 Coca-Cola Hellenic Bottling 8,941 202,819 EFG Eurobank Ergasias 16,266 a 211,933 Hellenic Petroleum 6,087 62,826 Hellenic Telecommunications Organization 13,152 205,110 Marfin Investment Group 31,997 a 133,370 National Bank of Greece 32,853 a 953,908 OPAP 11,320 270,426 Piraeus Bank 16,634 a 196,682 Public Power 5,352 a 116,094 Titan Cement 3,357 96,902 Hong Kong2.5% ASM Pacific Technology 12,500 84,838 Bank of East Asia 77,750 258,831 BOC Hong Kong Holdings 202,000 430,583 Cathay Pacific Airways 63,000 98,036 Cheung Kong Holdings 75,000 968,703 Cheung Kong Infrastructure Holdings 20,000 72,903 Chinese Estates Holdings 44,000 77,212 CLP Holdings 110,788 753,354 Esprit Holdings 58,500 422,707 Hang Lung Group 40,000 207,224 Hang Lung Properties 113,000 414,088 Hang Seng Bank 41,500 674,170 Henderson Land Development 58,762 388,206 Hong Kong & China Gas 217,483 486,598 Hong Kong Aircraft Engineerg 4,400 60,123 Hong Kong Exchanges & Clearing 55,000 1,037,542 HongKong Electric Holdings 76,000 419,223 Hopewell Holdings 33,000 107,728 Hutchison Whampoa 115,800 867,374 Hysan Development 39,000 106,683 Kerry Properties 40,500 209,031 Li & Fung 110,600 326,090 Lifestyle International Holdings 22,000 33,383 Link REIT 120,500 273,650 Mongolia Energy 126,000 a 48,449 MTR 73,500 266,495 New World Development 138,191 329,873 NWS Holdings 37,000 71,326 Orient Overseas International 14,800 82,879 PCCW 167,000 45,682 Shangri-La Asia 73,000 116,422 Sino Land 90,664 185,070 Sun Hung Kai Properties 76,699 1,166,807 Swire Pacific, Cl. A 40,500 454,904 Television Broadcasts 13,000 56,864 Wharf Holdings 70,192 330,127 Wheelock & Co. 49,000 139,096 Wing Hang Bank 10,500 100,732 Yue Yuen Industrial Holdings 29,300 79,582 Ireland.3% Anglo Irish Bank 35,225 a,d 21,487 CRH 37,044 888,627 Elan 25,006 a 202,079 Kerry Group, Cl. A 7,193 175,652 Ryanair Holdings 4,000 a 17,580 Italy3.4% A2A 55,689 100,902 ACEA 3,790 42,879 Alleanza Assicurazioni 23,174 173,311 Assicurazioni Generali 57,131 1,295,155 Atlantia 14,220 312,084 Autogrill 6,976 a 67,303 Banca Carige 32,548 92,244 Banca Monte dei Paschi di Siena 112,962 210,601 Banca Popolare di Milano 20,979 126,334 Banco Popolare 31,926 a 256,643 Enel 355,017 1,918,936 ENI 140,178 3,245,395 EXOR 4,104 68,774 Fiat 41,827 a 461,358 Finmeccanica 22,299 336,379 Fondiaria 2,503 41,697 Intesa Sanpaolo 415,752 a 1,539,899 Intesa Sanpaolo-RSP 47,999 134,741 Italcementi 2,518 32,754 Lottomatica 2,408 50,697 Luxottica Group 6,995 a 174,146 Mediaset 37,511 225,622 Mediobanca 22,762 317,869 Mediolanum 14,252 80,975 Parmalat 95,993 238,574 Pirelli & C 100,796 a 41,799 Prysmian 5,280 90,353 Saipem 14,523 391,211 Saras 18,185 50,558 Snam Rete Gas 78,433 341,658 Telecom Italia 543,750 846,453 Telecom Italia-RSP 333,781 374,080 Terna Rete Elettrica Nazionale 72,873 255,449 UniCredit 776,873 a 2,263,411 Unione di Banche Italiane 29,591 411,767 Unione di Banche Italiane (Warrants 6/30/11) 29,591 a 2,152 Unipol Gruppo Finanziario 44,236 a 55,065 Japan22.7% 77 Bank 17,000 100,005 ABC-Mart 1,600 45,465 Acom 2,736 57,769 Advantest 9,200 199,569 Aeon 35,500 343,085 Aeon Credit Service 3,960 44,844 AEON Mall 3,900 81,937 Aioi Insurance 24,000 113,451 Aisin Seiki 9,900 253,233 Ajinomoto 36,800 351,010 Alfresa Holdings 1,900 95,803 All Nippon Airways 48,000 133,116 Amada 16,000 101,182 Aozora Bank 27,959 a 38,475 Asahi Breweries 21,500 339,908 Asahi Glass 51,800 447,288 Ashai Kasei 69,900 359,064 Asics 9,000 84,616 Astellas Pharma 24,579 932,089 Bank of Kyoto 17,000 153,222 Bank of Yokohama 63,000 339,503 Benesse 3,800 163,664 Bridgestone 31,900 550,907 Brother Industries 12,900 115,591 Canon 57,550 2,134,056 Canon Marketing Japan 4,500 71,285 Casio Computer 13,100 106,925 Central Japan Railway 85 509,848 Chiba Bank 38,000 245,097 Chubu Electric Power 35,900 859,835 Chugai Pharmaceutical 11,128 202,816 Chugoku Bank 9,000 120,637 Chugoku Electric Power 14,200 295,650 Chuo Mitsui Trust Holdings 52,380 181,579 Citizen Holdings 17,800 96,110 COCA-COLA WEST 2,700 52,556 Cosmo Oil 36,000 107,022 Credit Saison 8,800 114,258 Dai Nippon Printing 30,800 448,435 Daicel Chemical Industries 15,000 95,015 Daido Steel 14,200 58,474 Daihatsu Motor 9,000 100,688 Daiichi Sankyo 36,583 660,988 Daikin Industries 12,800 462,545 Dainippon Sumitomo Pharma 9,000 83,198 Daito Trust Construction 4,200 205,599 Daiwa House Industry 26,400 271,502 Daiwa Securities Group 89,000 523,557 Dena 11 33,429 Denki Kagaku Kogyo Kabushiki Kaisha 27,600 89,299 Denso 26,400 775,125 Dentsu 9,200 193,094 DIC 23,000 32,134 Dowa Holdings 11,000 49,919 Dowa Holdings (Rights) 7,000 a 0 East Japan Railway 18,400 1,049,551 Eisai 13,800 488,534 Electric Power Development 6,580 194,231 Elpida Memory 7,700 a 87,358 FamilyMart 3,000 97,064 Fanuc 10,400 848,868 Fast Retailing 2,500 322,759 Fuji Electric Holdings 38,000 66,264 Fuji Heavy Industries 30,000 120,384 Fuji Media Holdings 11 17,483 FUJIFILM Holdings 26,500 860,182 Fujitsu 96,800 632,487 Fukuoka Financial Group 40,000 174,379 Furukawa Electric 35,000 168,024 GS Yuasa 17,000 154,472 Gunma Bank 22,000 127,108 Hachijuni Bank 19,000 110,573 Hakuhodo DY Holdings 1,170 63,911 Hankyu Hashin Holdings 62,000 283,964 Hikari Tsushin 1,300 28,063 Hino Motors 10,000 33,195 Hirose Electric 1,600 178,161 Hiroshima Bank 30,000 124,166 Hisamitsu Pharmaceutical 3,400 116,792 Hitachi 183,900 614,320 Hitachi Chemical 6,300 128,058 Hitachi Construction Machinery 6,600 116,407 Hitachi High-Technologies 3,900 75,956 Hitachi Metals 7,000 68,386 Hokkaido Electric Power 9,600 185,455 Hokuhoku Financial Group 62,000 140,680 Hokuriku Electric Power 10,000 227,428 Honda Motor 89,020 2,852,156 HOYA 22,600 542,476 Ibiden 7,100 234,939 Idemitsu Kosan 1,100 91,402 IHI 73,000 a 122,696 INPEX 45 342,245 Isetan Mitsukoshi Holdings 20,020 210,936 Isuzu Motors 69,000 122,496 Ito En 3,300 51,617 ITOCHU 78,500 583,833 Itochu Techno-Solutions 1,400 41,914 Iyo Bank 14,000 145,596 J Front Retailing 26,800 148,083 Jafco 1,600 55,801 Japan Airlines 39,600 a 66,974 Japan Petroleum Exploration 1,400 68,680 Japan Prime Realty Investment 36 77,033 Japan Real Estate Investment 22 183,035 Japan Retail Fund Investment 17 84,826 Japan Steel Works 17,000 221,440 Japan Tobacco 244 702,306 JFE Holdings 26,560 1,063,014 JGC 11,000 189,506 Joyo Bank 37,462 189,681 JS Group 12,624 194,674 JSR 9,100 163,082 JTEKT 10,800 121,506 Jupiter Telecommunications 142 118,588 Kajima 50,800 142,482 Kamigumi 15,400 127,639 Kaneka 16,000 110,594 Kansai Electric Power 41,299 917,563 Kansai Paint 11,000 84,353 Kao 29,000 653,448 Kawasaki Heavy Industries 71,000 181,984 Kawasaki Kisen Kaisha 33,000 123,757 KDDI 158 833,195 Keihin Electric Express Railway 22,000 182,342 Keio 31,000 184,968 Keisei Electric Railway 17,000 105,541 Keyence 2,305 452,550 Kikkoman 8,000 93,030 Kinden 6,000 50,171 Kintetsu 89,354 413,941 Kirin Holdings 45,000 669,363 Kobe Steel 138,000 265,287 Komatsu 51,400 836,374 Konami 5,200 110,069 Konica Minolta Holdings 25,000 271,810 Kubota 60,000 537,003 Kuraray 17,500 197,253 Kurita Water Industries 5,800 191,313 Kyocera 8,800 704,407 Kyowa Hakko Kirin 14,705 168,375 Kyushu Electric Power 20,800 445,738 Lawson 3,100 127,979 Leopalace21 7,200 61,339 Mabuchi Motor 1,500 74,846 Makita 6,500 160,460 Marubeni 91,000 417,743 Marui Group 14,100 100,571 Maruichi Steel Tube 2,000 38,279 Matsui Securities 8,000 75,886 Mazda Motor 46,000 119,838 McDonald's Holdings Japan 3,000 54,268 Mediceo Paltac Holdings 7,700 95,689 MEIJI Holdings 3,521 141,291 Minebea 18,000 72,798 Mitsubishi 73,300 1,455,297 Mitsubishi Chemical Holdings 63,100 281,711 Mitsubishi Electric 105,000 765,481 Mitsubishi Estate 64,000 1,060,224 Mitsubishi Gas Chemical 20,000 122,485 Mitsubishi Heavy Industries 164,700 655,720 Mitsubishi Logistics 6,000 73,995 Mitsubishi Materials 61,000 164,683 Mitsubishi Motors 184,000 a 338,253 Mitsubishi Rayon 33,000 89,784 Mitsubishi Tanabe Pharma 11,000 130,227 Mitsubishi UFJ Financial Group 501,290 2,980,515 Mitsubishi UFJ Lease & Finance 2,860 87,126 Mitsui & Co. 93,400 1,164,618 Mitsui Chemicals 33,000 120,290 Mitsui Engineering & Shipbuilding 34,000 85,719 Mitsui Fudosan 45,000 822,522 Mitsui Mining & Smelting 34,000 a 93,219 Mitsui OSK Lines 63,000 381,858 Mitsui Sumitomo Insurance Group Holdings 21,869 558,240 Mitsumi Electric 4,800 117,737 Mizuho Financial Group 679,300 1,534,214 Mizuho Securities 26,000 94,501 Mizuho Trust & Banking 66,000 a 84,584 Murata Manufacturing 11,100 541,037 Namco Bandai Holdings 10,350 115,683 NEC 106,800 a 372,473 NGK Insulators 13,000 292,925 NGK Spark Plug 10,000 109,670 NHK Spring 11,000 79,153 Nidec 6,000 431,745 Nikon 17,600 351,649 Nintendo 5,350 1,438,169 Nippon Building Fund 26 232,155 Nippon Electric Glass 18,085 208,596 Nippon Express 42,000 191,922 Nippon Meat Packers 9,000 109,670 Nippon Mining Holdings 45,800 216,503 Nippon Oil 66,800 352,262 Nippon Paper Group 4,900 125,595 Nippon Sheet Glass 34,000 101,077 Nippon Steel 276,100 1,099,237 Nippon Telegraph & Telephone 28,100 1,154,168 Nippon Yusen 61,800 262,923 Nipponkoa Insurance 35,000 207,732 Nishi-Nippon City Bank 30,000 75,634 Nissan Chemical Industries 9,000 120,448 Nissan Motor 134,600 974,205 Nissay Dowa General Insurance 8,000 37,313 Nisshin Seifun Group 9,300 112,446 Nisshin Steel 42,000 79,857 Nisshinbo Holdings 7,000 89,049 Nissin Foods Holdings 3,900 123,725 Nitori 1,850 131,761 Nitto Denko 9,200 294,763 NOK 5,200 63,419 Nomura Holdings 134,900 1,174,769 Nomura Real Estate Holdings 5,400 94,392 Nomura Real Estate Office Fund 17 111,077 Nomura Research Institute 5,700 140,412 NSK 24,000 129,335 NTN 25,000 100,583 NTT Data 71 237,922 NTT DoCoMo 849 1,223,623 NTT Urban Development 55 51,767 Obayashi 35,000 155,523 Obic 350 59,378 Odakyu Electric Railway 35,000 300,751 OJI Paper 49,000 211,555 Olympus 11,000 314,302 Omron 10,400 167,589 Ono Pharmaceutical 4,800 212,280 Onward Holdings 6,000 42,418 ORACLE JAPAN 1,700 68,039 Oriental Land 3,000 199,800 ORIX 5,800 364,956 Osaka Gas 99,000 327,591 OSAKA Titanium Technologies 600 20,673 OTSUKA 1,000 51,893 Panasonic 106,195 1,673,328 Panasonic Electric Works 19,000 200,389 Promise 3,550 37,180 Rakuten 355 226,735 Resona Holdings 26,000 381,827 Ricoh 37,000 482,735 Rinnai 1,700 73,754 Rohm 5,500 406,744 Sankyo 2,800 165,891 Santen Pharmaceutical 3,800 117,958 Sanyo Electric 90,000 a 200,431 Sapporo Hokuyo Holdings 15,000 50,265 Sapporo Holdings 13,000 78,113 SBI Holdings 887 178,248 Secom 10,900 463,732 Sega Sammy Holdings 9,584 125,646 Seiko Epson 6,800 104,005 Sekisui Chemical 22,000 129,187 Sekisui House 28,000 262,367 Seven & I Holdings 41,660 971,534 Seven Bank 26 67,489 Sharp 55,000 608,383 Shikoku Electric Power 10,100 300,788 Shimadzu 15,000 115,657 Shimamura 1,200 107,905 Shimano 3,500 142,655 Shimizu 28,000 114,418 Shin-Etsu Chemical 22,200 1,189,348 Shinko Electric Industries 2,700 42,346 Shinsei Bank 50,000 a 73,533 Shionogi & Co. 17,000 349,840 Shiseido 19,000 308,167 Shizuoka Bank 33,400 327,000 Showa Denko 64,000 118,326 Showa Shell Sekiyu 11,300 125,707 SMC 2,800 314,134 Softbank 41,000 867,850 Sojitz 66,600 138,524 Sompo Japan Insurance 49,000 323,252 Sony 54,280 1,525,280 Sony Financial Holdings 50 153,212 Square Enix Holdings 3,700 81,816 Stanley Electric 8,200 169,177 SUMCO 5,600 104,417 Sumitomo 61,100 601,404 Sumitomo Chemical 87,000 428,625 Sumitomo Electric Industries 41,200 510,266 Sumitomo Heavy Industries 29,000 139,220 Sumitomo Metal Industries 183,000 453,679 Sumitomo Metal Mining 27,000 404,170 Sumitomo Mitsui Financial Group 49,000 2,084,668 Sumitomo Realty & Development 21,000 430,170 Sumitomo Rubber Industries 9,400 81,168 Sumitomo Trust & Banking 73,000 397,227 Suruga Bank 12,000 126,813 Suzuken 3,720 111,567 Suzuki Motor 18,000 451,914 T & D Holdings 12,200 356,279 Taiheiyo Cement 50,000 75,109 Taisei 58,000 130,994 Taisho Pharmaceutical 6,000 115,090 Taiyo Nippon Sanso 15,000 143,390 Takashimaya 15,000 122,906 Takeda Pharmaceutical 40,500 1,629,445 TDK 6,100 319,113 Teijin 46,000 144,966 Terumo 9,200 464,856 THK 6,700 109,373 Tobu Railway 45,000 271,810 Toho 5,800 102,602 Toho Gas 22,000 88,051 Tohoku Electric Power 22,200 459,648 Tokio Marine Holdings 39,100 1,129,524 Tokuyama 12,000 90,257 Tokyo Broadcasting System 1,700 26,555 Tokyo Electric Power 65,672 1,672,930 Tokyo Electron 9,400 489,774 Tokyo Gas 126,000 459,289 Tokyo Steel Manufacturing 5,500 60,665 Tokyo Tatemono 14,000 68,239 Tokyu 62,820 306,198 Tokyu Land 28,000 112,359 TonenGeneral Sekiyu 14,000 132,948 Toppan Printing 31,000 314,575 Toray Industries 74,000 368,465 Toshiba 213,000 939,755 Tosoh 29,000 84,385 TOTO 14,000 95,446 Toyo Seikan Kaisha 7,400 157,802 Toyo Suisan Kaisha 4,000 99,375 Toyoda Gosei 3,600 110,804 Toyota Boshoku 4,200 81,710 Toyota Industries 9,200 247,408 Toyota Motor 148,414 6,220,619 Toyota Tsusho 11,600 177,177 Trend Micro 5,500 188,928 Tsumura & Co. 3,100 99,648 Ube Industries 55,600 160,034 UNICHARM 2,100 168,979 UNY 9,000 72,987 Ushio 5,900 110,631 USS 1,330 82,710 West Japan Railway 87 276,002 Yahoo! Japan 735 239,737 Yakult Honsha 5,100 111,702 Yamada Denki 4,820 299,747 Yamaguchi Financial Group 11,000 149,640 Yamaha 9,200 121,481 Yamaha Motor 12,800 158,395 Yamato Holdings 20,400 301,516 Yamato Kogyo 2,800 86,769 Yamazaki Baking 6,000 74,941 Yaskawa Electric 15,000 106,045 Yokogawa Electric 11,500 89,637 Luxembourg.5% ArcelorMittal 46,314 1,657,964 SES 14,475 284,435 Tenaris 25,833 392,619 Netherlands2.6% Aegon 73,846 540,020 Akzo Nobel 12,610 688,210 ASML Holding 22,369 582,582 Corio 2,917 160,792 European Aeronautic Defence and Space 21,543 408,662 Fugro 3,791 169,223 Heineken 13,332 529,432 Heineken Holding 5,660 193,792 ING Groep 105,881 1,350,721 Koninklijke Ahold 64,606 730,841 Koninklijke Boskalis Westminster 3,558 88,504 Koninklijke DSM 8,571 304,762 KONINKLIJKE KPN 92,586 1,384,183 Koninklijke Philips Electronics 52,560 1,192,276 QIAGEN 10,612 a 201,456 Randstad Holding 5,351 a 184,350 Reed Elsevier 36,395 379,461 SBM Offshore 7,969 151,620 STMicroelectronics 36,468 277,075 TNT 20,204 477,358 Unilever 87,791 2,386,017 Wolters Kluwer 15,164 296,684 New Zealand.1% Auckland International Airport 65,324 73,110 Contact Energy 15,698 65,109 Fletcher Building 31,254 147,736 Sky City Entertainment Group 33,202 71,915 Telecom Corporation of New Zealand 92,121 168,601 Norway.7% DNB NOR 37,620 a 325,972 Norsk Hydro 37,703 a 220,489 Orkla 41,776 329,409 Renewable Energy 18,350 a 145,079 SeaDrill 14,542 232,449 StatoilHydro 60,671 1,291,103 Telenor 45,919 a 421,752 Yara International 9,640 297,536 Portugal.3% Banco Comercial Portugues, Cl. R 120,349 128,140 Banco Espirito Santo 27,218 169,056 Brisa Auto-Estradas de Portugal 9,633 79,349 Cimpor-Cimentos de Portugal 12,398 93,863 Energias de Portugal 99,918 394,238 Galp Energia, Cl. B 7,905 102,884 Jeronimo Martins 13,816 96,372 Portugal Telecom 30,385 306,202 Singapore1.4% Ascendas Real Estate Investment Trust 73,281 86,389 CapitaLand 129,500 343,046 CapitaMall Trust 120,000 131,479 City Developments 26,000 182,823 ComfortDelgro 93,700 100,714 Cosco Singapore 48,000 43,605 DBS Group Holdings 92,588 891,177 Fraser and Neave 49,150 141,446 Genting Singapore 188,527 a 110,471 Golden Agri-Resources 275,440 81,177 Jardine Cycle & Carriage 8,422 137,831 Keppel 65,000 378,177 Neptune Orient Lines 56,000 64,464 Noble Group 78,800 114,207 Olam International 72,300 127,348 Oversea-Chinese Banking 135,942 737,191 SembCorp Industries 53,254 118,543 SembCorp Marine 41,000 88,707 Singapore Airlines 26,733 250,266 Singapore Exchange 44,000 266,066 Singapore Press Holdings 91,075 226,732 Singapore Technologies Engineering 78,000 142,256 Singapore Telecommunications 430,951 1,045,961 StarHub 26,918 41,813 United Overseas Bank 66,112 810,555 UOL Group 22,111 53,666 Wilmar International 40,000 166,152 Spain4.6% Abertis Infraestructuras 15,454 318,352 Acciona 1,296 155,721 Acerinox 7,125 140,613 ACS Actividades de Construccion y Servicios 7,368 390,577 Banco Bilbao Vizcaya Argentaria 191,804 3,132,648 Banco de Sabadell 49,977 331,602 Banco de Valencia 10,791 104,645 Banco Popular Espanol 40,796 366,409 Banco Santander 438,757 6,320,032 Bankinter 13,805 155,990 Cintra Concesiones de Infraestructuras de Transporte 11,882 96,863 Criteria Caixacorp 43,257 206,982 EDP Renovaveis 9,624 a 98,295 Enagas 10,301 202,635 Fomento de Construcciones y Contratas 1,877 74,911 Gamesa Tecnologica 9,180 197,568 Gas Natural SDG 11,428 212,734 Gestevision Telecinco 5,695 64,593 Grifols 6,640 120,263 Grupo Ferrovial 3,402 116,239 Iberdrola 198,383 1,693,177 Iberdrola Renovables 41,806 192,037 Iberia Lineas Aereas de Espana 23,577 a 52,346 Inditex 11,307 604,994 Indra Sistemas 5,136 117,416 Mapfre 40,701 151,185 Red Electrica 6,028 281,769 Repsol 39,644 915,588 Sacyr Vallehermoso 4,444 70,818 Telefonica 227,829 5,638,068 Zardoya Otis 7,104 160,544 Zardoya Otis (Rights) 5,665 a 5,823 Sweden2.5% Alfa Laval 18,893 203,834 Assa Abloy, Cl. B 15,611 254,994 Atlas Copco, Cl. A 36,802 434,433 Atlas Copco, Cl. B 19,602 205,833 Electrolux, Ser. B 13,397 a 248,253 Getinge, Cl. B 10,308 152,810 Hennes & Mauritz, Cl. B 27,592 1,624,774 Holmen, Cl. B 3,004 81,849 Husqvarna, Cl. B 20,920 a 130,655 Investor, Cl. B 24,068 424,518 Lundin Petroleum 10,567 a 92,684 Millicom International Cellular, SDR 4,207 a 313,563 Nordea Bank 173,989 1,671,754 Sandvik 55,102 519,987 Scania, Cl. B 18,378 213,161 Securitas, Cl. B 16,173 150,957 Skandinaviska Enskilda Banken, Cl. A 83,309 a 460,839 Skanska, Cl. B 21,176 294,301 SKF, Cl. B 21,471 319,031 SSAB, Cl. A 9,760 126,600 SSAB, Cl. B 3,653 43,248 Svenska Cellulosa, Cl. B 31,185 397,020 Svenska Handelsbanken, Cl. A 25,591 619,990 Swedbank, Cl. A 19,203 a 146,949 Swedish Match 14,428 272,804 Tele2, Cl. B 15,789 210,439 Telefonaktiebolaget LM Ericsson, Cl. B 160,008 1,554,990 TeliaSonera 121,696 773,410 Volvo, Cl. A 23,032 162,024 Volvo, Cl. B 59,638 431,815 Switzerland7.5% ABB 118,607 a 2,151,181 Actelion 5,566 a 304,869 Adecco 6,790 324,911 Aryzta 3,996 a 139,233 Baloise Holding 2,493 197,355 BKW FMB Energie 818 62,856 Compagnie Financiere Richemont, Cl. A 28,327 691,166 Credit Suisse Group 60,616 2,844,235 Geberit 2,066 286,217 Givaudan 408 270,863 Holcim 13,303 a 802,197 Julius Baer Holding 11,520 544,825 Kuehne & Nagel International 2,787 230,470 Lindt & Spruengli 6 142,328 Lindt & Spruengli-PC 47 92,581 Logitech International 9,174 a 153,433 Lonza Group 2,538 249,732 Nestle 195,694 7,996,861 Nobel Biocare Holding 6,283 148,165 Novartis 113,802 5,174,885 Pargesa Holding 1,539 112,181 Roche Holding 37,799 5,917,892 Schindler Holding 2,701 173,165 Schindler Holding-PC 977 62,637 SGS 259 303,701 Sonova Holding 2,284 200,016 Straumann Holding 380 82,656 Swatch Group 2,031 74,824 Swatch Group-BR 1,712 310,665 Swiss Life Holding 1,524 a 151,657 Swiss Reinsurance 18,001 685,752 Swisscom 1,223 398,576 Syngenta 5,238 1,200,177 Synthes 3,025 337,563 UBS 173,828 a 2,521,213 Zurich Financial Services 7,887 1,538,927 United Kingdom20.7% 3i Group 54,848 248,921 Admiral Group 10,809 171,402 AMEC 17,527 204,853 Anglo American 70,957 2,270,379 Antofagasta 19,689 247,096 Associated British Foods 19,775 260,961 AstraZeneca 77,934 3,621,562 Autonomy 10,524 a 205,005 Aviva 144,001 837,354 BAE Systems 190,835 971,275 Balfour Beatty 24,137 122,348 Barclays 593,303 2,973,449 Berkeley Group Holdings 4,303 a 58,925 BG Group 180,801 2,994,416 BHP Billiton 118,861 3,079,954 BP 1,007,812 8,307,235 British Airways 29,271 a 69,102 British American Tobacco 107,498 3,311,250 British Land 47,174 340,203 British Sky Broadcasting Group 62,003 561,243 BT Group 419,586 880,992 Bunzl 16,833 144,556 Burberry Group 23,186 176,819 Cable & Wireless 140,485 335,847 Cadbury 73,946 724,516 Cairn Energy 7,636 a 303,318 Capita Group 32,791 362,871 Carnival 9,179 265,392 Carphone Warehouse Group 26,887 80,012 Centrica 276,237 1,008,657 Cobham 57,078 169,477 Compass Group 100,838 539,138 Diageo 134,765 2,095,684 Drax Group 17,419 115,585 Eurasian Natural Resources 15,807 226,286 Experian 56,456 462,363 Firstgroup 25,087 137,873 Fresnillo 8,224 85,145 Friends Provident Group 119,750 139,267 G4S 70,746 250,407 GlaxoSmithKline 279,153 5,317,509 Hammerson 34,972 199,881 Home Retail Group 45,284 235,733 HSBC Holdings 925,263 9,291,899 ICAP 26,883 202,339 Imperial Tobacco Group 54,852 1,555,924 Intercontinental Hotels Group 13,743 154,702 International Power 84,104 355,900 Invensys 40,561 173,490 Investec 22,001 147,357 J Sainsbury 62,600 329,506 Johnson Matthey 12,153 285,294 Kazakhmys 10,696 151,878 Kingfisher 129,204 455,713 Ladbrokes 32,620 94,909 Land Securities Group 41,874 370,708 Legal & General Group 298,385 318,820 Liberty International 24,482 176,962 Lloyds Banking Group 880,990 1,241,469 London Stock Exchange Group 7,101 83,820 Lonmin 7,644 a 175,009 Man Group 89,019 408,429 Marks & Spencer Group 82,098 470,588 National Grid 131,224 1,215,017 Next 10,932 309,008 Old Mutual 288,800 458,774 Pearson 42,160 484,722 Prudential 135,132 1,004,210 Randgold Resources 4,080 245,873 Reckitt Benckiser Group 32,557 1,552,312 Reed Elsevier 60,281 422,983 Rexam 32,145 125,768 Rexam (Rights) 11,689 a 16,666 Rio Tinto 73,810 3,045,692 Rolls-Royce Group 100,812 a 692,342 Royal Bank of Scotland Group 861,866 a 640,766 Royal Dutch Shell, Cl. A 190,794 4,972,366 Royal Dutch Shell, Cl. B 145,125 3,738,859 RSA Insurance Group 183,982 386,149 SABMiller 48,921 1,124,910 Sage Group 65,389 211,824 Schroders 7,484 121,282 Scottish & Southern Energy 49,822 914,355 Segro 35,064 160,440 Serco Group 25,133 168,126 Severn Trent 11,743 188,549 Shire 30,662 451,398 Smith & Nephew 44,957 354,400 Smiths Group 20,123 240,199 Standard Chartered 102,196 2,407,542 Standard Life 120,203 394,174 Tesco 423,702 2,581,450 Thomas Cook Group 26,759 96,267 Thomso Reuters 8,929 283,477 Tomkins 43,862 128,709 Tui Travel 29,455 110,849 Tullow Oil 41,638 682,358 Unilever 69,233 1,813,494 United Utilities Group 37,832 282,710 Vedanta Resources 7,560 221,089 Vodafone Group 2,823,451 5,743,421 Whitbread 9,297 133,400 WM Morrison Supermarkets 114,874 513,247 Wolseley 15,733 a 349,251 WPP 68,549 524,752 Xstrata 102,970 1,379,670 Total Common Stocks (cost $543,766,358) Preferred Stocks.3% Germany Bayerische Motoren Werke 3,061 89,399 Fresenius 4,167 235,012 Henkel & Co. 9,846 360,148 Porsche Automobil Holding 4,643 301,090 RWE 1,922 135,647 Volkswagen 5,473 426,688 Total Preferred Stocks (cost $1,700,984) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills 0.15%, 9/10/09 (cost $384,936) 385,000 b Other Investment.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,400,000) 2,400,000 c Total Investments (cost $548,252,278) 99.3% Cash and Receivables (Net) .7% Net Assets 100.0% SDR- Swedish Depository Receipts PC - Participation Certificate RSP - Risparmio Shares a Non-income producing security. b All or partially held by a broker as collateral for open financial futures positions. c Investment in affiliated money market mutual fund. d The value of this security has been determined in good faith under the direction of the Board of Directors. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $548,252,778. Net unrealized depreciation on investments was $59,325,034 of which $25,850,212 related to appreciated investment securities and $85,175,246 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES July 31, 2009 (Unaudited) Unrealized Market Value Appreciation/ Covered by (Depreciation) Contracts Contracts ($) Expiration at 7/31/2009 ($) Financial Futures Long DJ Euro Stoxx 50 51 1,905,974 September 2009 38,870 FTSE 100 15 1,137,950 September 2009 (1,311) S&P ASX 200 Index 4 349,750 September 2009 10,927 TOPIX 11 1,104,102 September 2009 34,818 Gross Unrealized Appreciation Gross Unrealized Depreciation At July 31, 2009, the fund held the following forward foreign currency exchange contracts: Unrealized Foreign Appreciation/ Forward Currency Currency Depreciation Exchange Contracts Amounts Cost ($) Value ($) at 7/31/2009 ($) Buys: Australian Dollar, Expiring 9/16/2009 199,591 163,996 166,323 2,327 Australian Dollar, Expiring 9/16/2009 84,542 69,962 70,450 488 British Pounds, Expiring 9/16/2009 430,881 707,522 719,691 12,169 British Pounds, Expiring 9/16/2009 92,100 152,273 153,833 1,560 Euro, Expiring 9/16/2009 811,079 1,149,256 1,156,108 6,852 Euro, Expiring 9/16/2009 132,900 188,024 189,435 1,411 Japanese Yen, Expiring 9/16/2009 82,916,893 881,634 876,671 (4,963) Japanese Yen, Expiring 9/16/2009 18,800,000 197,145 198,770 1,625 Gross Unrealized Appreciation Gross Unrealized Depreciation Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Foreign 486,120,808 21,487 - U.S. Treasury Securities - 384,949 - Mutual Funds 2,400,000 - - Other Financial Instruments+ 84,615 26,432 - Liabilities ($) Other Financial Instruments+ (1,311) (4,963) -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward currency exchange contracts are valued at the forward rate. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Forward Foreign Currency Exchange Contracts: The fund may enter into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of an investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund would incur a loss if the value of the contracts increase between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts decrease between those dates. With respect to purchases of forward contracts, the fund would incur a loss if the value of the contracts decrease between the date the forward contracts are opened and the date the forward contracts are closed. The fund realizes a gain if the value of the contracts increase between those dates. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus S&P 500 Index Fund July 31, 2009 (Unaudited) Common Stocks96.9% Shares Value ($) Consumer Discretionary8.8% Abercrombie & Fitch, Cl. A 21,168 a 605,193 Amazon.com 77,663 a,b 6,660,379 Apollo Group, Cl. A 25,395 a,b 1,753,271 AutoNation 26,802 a,b 554,265 AutoZone 8,743 a,b 1,342,663 Bed Bath & Beyond 62,357 a,b 2,166,906 Best Buy 82,058 a 3,066,507 Big Lots 20,087 a,b 462,804 Black & Decker 14,270 a 536,552 Carnival 104,868 a 2,935,255 CBS, Cl. B 162,937 1,334,454 Centex 30,129 a,b 328,707 Coach 78,943 2,335,923 Comcast, Cl. A 695,386 10,333,436 D.R. Horton 67,450 a 781,746 Darden Restaurants 33,452 1,083,510 DeVry 14,888 740,529 DIRECTV Group 126,764 a,b 3,283,188 Eastman Kodak 64,824 a 192,527 Expedia 51,402 a,b 1,064,535 Family Dollar Stores 33,266 a 1,045,218 Ford Motor 765,185 a,b 6,121,480 Fortune Brands 35,903 1,420,682 GameStop, Cl. A 39,677 a,b 868,530 Gannett 56,630 a 396,410 Gap 113,824 1,857,608 Genuine Parts 39,155 a 1,386,870 Goodyear Tire & Rubber 59,181 b 1,007,261 H & R Block 80,149 1,337,687 Harley-Davidson 57,065 a 1,289,669 Harman International Industries 14,877 a 367,164 Hasbro 29,932 793,198 Home Depot 408,370 10,593,118 International Game Technology 73,881 a 1,459,150 Interpublic Group of Cos. 116,083 a,b 604,792 J.C. Penney 53,156 1,602,653 Johnson Controls 142,556 a 3,689,349 KB Home 19,013 a 317,327 Kohl's 73,075 b 3,547,791 Leggett & Platt 38,630 a 670,231 Lennar, Cl. A 34,261 a 405,650 Limited Brands 68,114 881,395 Lowe's Cos. 356,361 8,003,868 Macy's 100,609 1,399,471 Marriott International, Cl. A 71,864 a 1,547,955 Mattel 86,234 1,515,994 McDonald's 266,563 14,676,959 McGraw-Hill Cos. 77,073 2,416,239 Meredith 9,262 a 245,165 New York Times, Cl. A 28,966 a 227,962 Newell Rubbermaid 68,205 a 877,798 News, Cl. A 551,722 5,699,288 NIKE, Cl. B 94,273 5,339,623 Nordstrom 38,007 a 1,004,905 O'Reilly Automotive 32,675 a,b 1,328,566 Office Depot 67,252 a,b 305,997 Omnicom Group 75,050 2,551,700 Polo Ralph Lauren 13,678 a 862,398 Pulte Homes 52,685 a 599,028 RadioShack 32,300 500,973 Scripps Networks Interactive, Cl. A 22,057 712,000 Sears Holdings 13,585 a,b 901,229 Sherwin-Williams 23,990 a 1,385,423 Snap-On 14,181 505,269 Stanley Works 19,313 775,417 Staples 170,658 a 3,587,231 Starbucks 175,133 b 3,099,854 Starwood Hotels & Resorts Worldwide 44,558 a 1,052,014 Target 181,409 7,913,061 Tiffany & Co. 29,894 a 891,738 Time Warner 288,756 7,698,235 Time Warner Cable 85,055 2,811,918 TJX Cos. 100,632 a 3,645,897 VF 20,838 1,348,010 Viacom, Cl. B 149,049 b 3,451,975 Walt Disney 446,971 a 11,227,912 Washington Post, Cl. B 1,437 a 648,806 Whirlpool 17,999 a 1,027,563 Wyndham Worldwide 43,577 607,899 Wynn Resorts 14,876 a,b 761,205 Yum! Brands 112,487 3,988,789 Consumer Staples11.5% Altria Group 500,115 8,767,016 Archer-Daniels-Midland 154,562 4,655,407 Avon Products 102,209 a 3,309,527 Brown-Forman, Cl. B 23,436 1,030,012 Campbell Soup 49,681 1,541,601 Clorox 33,086 2,018,577 Coca-Cola 481,820 24,013,909 Coca-Cola Enterprises 75,713 1,422,647 Colgate-Palmolive 121,590 8,807,980 ConAgra Foods 109,854 2,156,434 Constellation Brands, Cl. A 47,761 b 652,415 Costco Wholesale 104,486 5,172,057 CVS Caremark 352,303 11,795,104 Dean Foods 42,477 b 900,088 Dr. Pepper Snapple Group 61,949 b 1,524,565 Estee Lauder, Cl. A 28,062 a 1,022,579 General Mills 80,781 4,758,809 H.J. Heinz 74,982 2,883,808 Hershey 40,106 1,602,235 Hormel Foods 16,901 606,915 J.M. Smucker 28,381 1,419,901 Kellogg 60,104 2,854,940 Kimberly-Clark 99,784 5,832,375 Kraft Foods, Cl. A 354,753 10,053,700 Kroger 157,274 3,362,518 Lorillard 40,584 2,991,852 McCormick & Co. 31,508 a 1,015,188 Molson Coors Brewing, Cl. B 36,475 1,649,035 Pepsi Bottling Group 33,779 a 1,146,797 PepsiCo 376,695 21,377,441 Philip Morris International 474,344 22,104,430 Procter & Gamble 704,216 39,091,030 Reynolds American 41,207 a 1,792,917 Safeway 103,519 1,959,615 Sara Lee 171,310 1,822,738 SUPERVALU 52,104 772,702 SYSCO 144,573 3,435,054 Tyson Foods, Cl. A 71,441 816,571 Wal-Mart Stores 539,039 26,887,265 Walgreen 237,905 7,386,950 Whole Foods Market 34,365 a,b 831,289 Energy11.7% Anadarko Petroleum 120,449 5,805,642 Apache 80,388 6,748,572 Baker Hughes 73,982 2,996,271 BJ Services 72,178 a 1,023,484 Cabot Oil & Gas 25,678 a 902,068 Cameron International 52,077 b 1,626,365 Chesapeake Energy 136,037 2,916,633 Chevron 484,210 33,638,069 ConocoPhillips 357,899 15,643,765 Consol Energy 43,840 1,557,635 Denbury Resources 60,182 a,b 999,021 Devon Energy 107,420 6,240,028 Diamond Offshore Drilling 16,768 a 1,506,940 El Paso 167,868 a 1,688,752 ENSCO International 34,299 a 1,299,589 EOG Resources 59,759 4,423,959 Exxon Mobil 1,179,437 83,020,570 FMC Technologies 30,382 a,b 1,321,617 Halliburton 215,816 a 4,767,375 Hess 67,994 3,753,269 Marathon Oil 169,534 a 5,467,472 Massey Energy 19,878 a 528,755 Murphy Oil 45,663 a 2,657,587 Nabors Industries 66,961 b 1,139,676 National Oilwell Varco 100,206 b 3,601,404 Noble Energy 41,352 2,527,434 Occidental Petroleum 195,563 13,951,464 Peabody Energy 64,384 a 2,131,754 Pioneer Natural Resources 28,595 a 816,387 Range Resources 37,024 1,718,284 Rowan 27,369 583,781 Schlumberger 288,574 15,438,709 Smith International 51,789 a 1,301,458 Southwestern Energy 82,272 b 3,408,529 Spectra Energy 155,718 2,858,982 Sunoco 28,954 714,874 Tesoro 33,874 a 443,411 Valero Energy 134,536 a 2,421,648 Williams Cos. 138,178 2,306,191 XTO Energy 139,285 5,603,436 Financial13.3% Aflac 112,556 4,261,370 Allstate 130,110 3,501,260 American Express 283,450 8,030,138 American International Group 32,238 a 423,607 Ameriprise Financial 61,606 1,712,647 AON 65,145 2,569,970 Apartment Investment & Management, Cl. A 27,723 a 260,042 Assurant 28,350 723,492 AvalonBay Communities 19,016 a 1,106,731 Bank of America 2,084,402 30,828,306 Bank of New York Mellon 288,116 7,877,091 BB & T 153,401 a 3,509,815 Boston Properties 32,947 a 1,742,896 Capital One Financial 108,290 a 3,324,503 CB Richard Ellis Group, Cl. A 53,844 a,b 586,900 Charles Schwab 224,073 4,004,185 Chubb 86,580 3,998,264 Cincinnati Financial 39,166 945,859 Citigroup 1,315,911 a 4,171,438 CME Group 16,125 a 4,496,134 Comerica 37,026 882,700 Discover Financial Services 114,517 1,360,462 E*TRADE FINANCIAL 133,472 a,b 200,208 Equity Residential Properties Trust 64,969 a 1,559,256 Federated Investors, Cl. B 21,265 a 551,401 Fifth Third Bancorp 175,510 a 1,667,345 First Horizon National 50,187 a,b 643,397 Franklin Resources 36,528 3,239,303 Genworth Financial, Cl. A 106,549 735,188 Goldman Sachs Group 121,475 19,836,868 Hartford Financial Services Group 78,513 1,294,679 HCP 65,563 a 1,688,903 Health Care REIT 26,803 a 1,073,728 Host Hotels & Resorts 144,138 a 1,308,773 Hudson City Bancorp 124,568 1,751,426 Huntington Bancshares 129,221 a 528,514 IntercontinentalExchange 17,445 b 1,640,877 Invesco 98,997 1,955,191 Janus Capital Group 39,704 542,357 JPMorgan Chase & Co. 940,487 36,349,823 KeyCorp 168,367 973,161 Kimco Realty 77,006 a 757,739 Legg Mason 34,860 a 980,960 Leucadia National 42,353 b 1,037,649 Lincoln National 71,045 a 1,505,444 Loews 86,884 2,608,258 M & T Bank 18,460 a 1,076,587 Marsh & McLennan Cos. 123,138 2,514,478 Marshall & Ilsley 83,929 506,931 MBIA 46,630 a,b 195,380 MetLife 198,014 6,722,575 Moody's 47,187 a 1,120,219 Morgan Stanley 325,829 9,286,127 Nasdaq OMX Group 32,701 b 690,972 Northern Trust 57,973 3,467,365 NYSE Euronext 63,732 1,717,577 People's United Financial 83,430 1,355,738 Plum Creek Timber 40,984 a 1,281,980 PNC Financial Services Group 110,741 4,059,765 Principal Financial Group 75,012 1,777,784 Progressive 164,062 b 2,556,086 ProLogis 101,516 a 892,326 Prudential Financial 110,286 4,882,361 Public Storage 30,031 a 2,179,350 Regions Financial 264,703 a 1,169,987 Simon Property Group 66,294 a 3,693,902 SLM 114,918 b 1,021,621 State Street 119,119 5,991,686 SunTrust Banks 112,373 2,191,274 T. Rowe Price Group 62,093 a 2,900,364 Torchmark 21,166 a 826,744 Travelers Cos. 141,955 6,114,002 U.S. Bancorp 457,870 9,345,127 Unum Group 79,955 1,500,755 Ventas 37,634 a 1,328,480 Vornado Realty Trust 38,128 a 1,945,291 Wells Fargo & Co. 1,123,504 27,480,908 XL Capital, Cl. A 82,215 a 1,157,587 Zions Bancorporation 27,369 a 371,671 Health Care13.3% Abbott Laboratories 374,664 16,856,133 Aetna 108,095 2,915,322 Allergan 73,800 3,943,134 AmerisourceBergen 76,636 a 1,511,262 Amgen 244,822 b 15,254,859 Baxter International 146,293 8,246,536 Becton, Dickinson & Co. 58,502 3,811,405 Biogen Idec 69,799 b 3,318,942 Boston Scientific 360,281 b 3,869,418 Bristol-Myers Squibb 478,021 10,392,177 C.R. Bard 24,099 1,772,963 Cardinal Health 86,241 2,871,825 Celgene 110,639 b 6,301,997 Cephalon 17,756 a,b 1,041,389 CIGNA 66,675 1,893,570 Coventry Health Care 35,889 b 825,447 DaVita 24,942 b 1,239,617 Dentsply International 35,751 a 1,192,296 Eli Lilly & Co. 244,742 8,539,048 Express Scripts 65,173 b 4,564,717 Forest Laboratories 72,995 b 1,885,461 Genzyme 65,323 b 3,389,610 Gilead Sciences 219,053 b 10,718,263 Hospira 39,062 b 1,501,153 Humana 41,071 b 1,349,182 IMS Health 45,207 542,484 Intuitive Surgical 9,301 a,b 2,114,303 Johnson & Johnson 665,683 40,533,438 King Pharmaceuticals 60,626 a,b 549,878 Laboratory Corp. of America Holdings 26,619 a,b 1,788,531 Life Technologies 41,668 b 1,897,144 McKesson 66,200 3,386,130 Medco Health Solutions 116,678 b 6,167,599 Medtronic 270,020 9,564,108 Merck & Co. 510,516 a 15,320,585 Millipore 13,590 b 945,864 Mylan 74,939 a,b 988,445 Patterson Cos. 22,654 a,b 574,505 PerkinElmer 28,944 510,283 Pfizer 1,632,671 26,008,449 Quest Diagnostics 36,340 1,984,891 Schering-Plough 393,668 10,436,139 St. Jude Medical 83,785 b 3,159,532 Stryker 59,380 2,308,694 Tenet Healthcare 103,174 b 407,537 Thermo Fisher Scientific 100,657 b 4,557,749 UnitedHealth Group 287,530 8,068,092 Varian Medical Systems 29,867 b 1,053,409 Waters 23,645 b 1,188,161 Watson Pharmaceuticals 25,502 a,b 885,684 WellPoint 117,284 b 6,173,830 Wyeth 322,265 15,001,436 Zimmer Holdings 52,050 b 2,425,530 Industrial9.7% 3M 167,329 11,800,041 Avery Dennison 26,194 a 700,166 Boeing 176,959 7,593,311 Burlington Northern Santa Fe 67,861 5,333,196 C.H. Robinson Worldwide 41,224 2,247,945 Caterpillar 146,314 a 6,446,595 Cintas 32,196 a 810,695 Cooper Industries, Cl. A 42,127 1,388,084 CSX 95,253 3,821,550 Cummins 48,533 2,087,404 Danaher 61,259 a 3,751,501 Deere & Co. 102,525 a 4,484,444 Dover 45,510 1,547,795 Dun & Bradstreet 12,968 933,566 Eaton 39,811 2,066,987 Emerson Electric 181,657 6,608,682 Equifax 30,566 a 796,244 Expeditors International Washington 50,986 1,729,955 Fastenal 30,875 a 1,098,224 FedEx 74,775 5,072,736 Flowserve 14,159 1,143,622 Fluor 43,829 a 2,314,171 General Dynamics 94,137 5,214,248 General Electric 2,556,117 34,251,968 Goodrich 29,724 1,526,625 Honeywell International 177,948 6,174,796 Illinois Tool Works 93,007 3,771,434 Iron Mountain 43,371 b 1,266,867 ITT 43,556 a 2,151,666 Jacobs Engineering Group 29,933 a,b 1,226,654 L-3 Communications Holdings 28,831 a 2,176,741 Lockheed Martin 78,945 5,901,928 Manitowoc 33,103 a 204,577 Masco 87,110 a 1,213,442 Monster Worldwide 30,927 a,b 402,979 Norfolk Southern 90,139 a 3,898,512 Northrop Grumman 78,947 3,519,457 Paccar 87,173 a 3,020,544 Pall 28,874 868,530 Parker Hannifin 38,914 1,723,112 Pitney Bowes 50,306 1,038,819 Precision Castparts 33,402 2,665,814 Quanta Services 47,062 b 1,097,015 R.R. Donnelley & Sons 50,710 704,869 Raytheon 95,319 4,475,227 Republic Services 77,185 2,053,121 Robert Half International 37,094 a 919,560 Rockwell Automation 35,176 a 1,456,638 Rockwell Collins 38,624 1,629,933 Ryder System 13,567 a 476,609 Southwest Airlines 178,159 1,398,548 Stericycle 20,544 a,b 1,051,853 Textron 59,438 a 798,847 Union Pacific 122,394 7,040,103 United Parcel Service, Cl. B 240,309 a 12,911,803 United Technologies 227,600 12,397,372 W.W. Grainger 15,746 a 1,415,723 Waste Management 117,750 a 3,309,953 Information Technology18.2% Adobe Systems 127,368 b 4,129,270 Advanced Micro Devices 149,185 a,b 546,017 Affiliated Computer Services, Cl. A 23,629 b 1,120,251 Agilent Technologies 85,713 b 1,990,256 Akamai Technologies 41,155 a,b 676,588 Altera 72,768 a 1,360,034 Amphenol, Cl. A 42,286 1,410,238 Analog Devices 70,370 a 1,926,027 Apple 215,556 b 35,219,695 Applied Materials 322,226 4,446,719 Autodesk 53,820 b 1,173,814 Automatic Data Processing 122,232 4,553,142 BMC Software 45,375 b 1,544,111 Broadcom, Cl. A 103,410 b 2,919,264 CA 96,127 2,032,125 Ciena 22,255 a,b 248,366 Cisco Systems 1,393,964 b 30,681,148 Citrix Systems 43,451 a,b 1,546,856 Cognizant Technology Solutions, Cl. A 70,988 b 2,100,535 Computer Sciences 36,163 b 1,741,972 Compuware 60,745 b 445,261 Convergys 28,664 b 306,991 Corning 379,107 6,444,819 Dell 418,860 a,b 5,604,347 eBay 259,010 b 5,503,963 Electronic Arts 77,429 b 1,662,401 EMC 486,463 b 7,326,133 Fidelity National Information Services 47,188 1,105,143 Fiserv 39,259 b 1,861,269 FLIR Systems 36,500 a,b 784,385 Google, Cl. A 58,000 b 25,696,900 Harris 32,071 1,004,143 Hewlett-Packard 576,549 24,964,572 Intel 1,348,469 25,958,028 International Business Machines 319,377 37,664,130 Intuit 76,919 b 2,284,494 Jabil Circuit 51,199 a 468,983 JDS Uniphase 50,382 b 295,239 Juniper Networks 127,484 a,b 3,331,157 KLA-Tencor 41,840 a 1,333,859 Lexmark International, Cl. A 18,931 a,b 274,121 Linear Technology 52,986 a 1,423,734 LSI 154,642 b 801,046 MasterCard, Cl. A 17,355 3,367,391 McAfee 36,834 a,b 1,642,060 MEMC Electronic Materials 54,657 b 963,056 Microchip Technology 44,485 a 1,197,981 Micron Technology 203,621 a,b 1,301,138 Microsoft 1,848,645 43,480,130 Molex 34,656 615,491 Motorola 543,730 3,893,107 National Semiconductor 48,493 a 730,305 NetApp 78,180 b 1,755,923 Novell 86,784 a,b 397,471 Novellus Systems 25,122 a,b 491,638 NVIDIA 129,685 b 1,676,827 Oracle 915,479 20,259,550 Paychex 77,884 a 2,063,926 QLogic 33,100 a,b 431,955 QUALCOMM 399,750 18,472,448 Red Hat 45,592 b 1,040,865 Salesforce.com 24,820 a,b 1,075,699 SanDisk 53,656 b 956,150 Sun Microsystems 179,834 b 1,649,078 Symantec 201,392 b 3,006,783 Tellabs 101,984 b 591,507 Teradata 44,219 b 1,086,461 Teradyne 42,956 a,b 338,493 Texas Instruments 307,754 7,401,484 Total System Services 48,946 a 718,527 VeriSign 46,122 a,b 942,734 Western Digital 53,734 b 1,625,454 Western Union 169,641 2,965,325 Xerox 211,669 1,733,569 Xilinx 67,287 a 1,459,455 Yahoo! 337,462 b 4,832,456 Materials3.3% Air Products & Chemicals 50,836 3,792,365 AK Steel Holding 27,672 544,308 Alcoa 230,020 2,705,035 Allegheny Technologies 23,252 a 629,664 Ball 23,007 1,112,619 Bemis 24,520 645,366 CF Industries Holdings 12,437 981,777 Dow Chemical 255,060 5,399,620 E.I. du Pont de Nemours & Co. 216,880 6,708,098 Eastman Chemical 17,517 a 869,894 Ecolab 40,484 1,680,491 Freeport-McMoRan Copper & Gold 99,261 5,985,438 International Flavors & Fragrances 18,843 664,404 International Paper 102,531 1,928,608 MeadWestvaco 40,694 793,126 Monsanto 132,248 11,108,832 Newmont Mining 118,408 4,896,171 Nucor 75,810 3,371,271 Owens-Illinois 40,198 b 1,364,320 Pactiv 32,101 b 808,303 PPG Industries 39,334 2,163,370 Praxair 74,469 5,821,986 Sealed Air 37,613 691,703 Sigma-Aldrich 30,487 a 1,547,215 Titanium Metals 19,645 a 164,429 United States Steel 34,290 a 1,363,028 Vulcan Materials 29,292 a 1,390,784 Weyerhaeuser 50,683 1,775,932 Telecommunication Services3.3% American Tower, Cl. A 94,538 a,b 3,222,800 AT & T 1,426,456 37,415,941 CenturyTel 72,090 a 2,262,905 Frontier Communications 75,973 531,811 Metropcs Communications 61,139 a,b 724,497 Qwest Communications International 358,160 a 1,382,498 Sprint Nextel 685,199 b 2,740,796 Verizon Communications 687,551 22,049,761 Windstream 106,079 930,313 Utilities3.8% AES 164,835 b 2,108,239 Allegheny Energy 41,156 1,037,542 Ameren 50,335 a 1,280,019 American Electric Power 112,789 3,491,947 CenterPoint Energy 81,557 982,762 CMS Energy 55,441 a 717,407 Consolidated Edison 65,536 a 2,579,497 Constellation Energy Group 48,198 1,383,283 Dominion Resources 141,230 4,773,574 DTE Energy 39,010 1,344,285 Duke Energy 310,098 4,800,317 Dynergy, Cl. A 122,118 a,b 245,457 Edison International 78,168 a 2,526,390 Entergy 47,290 3,798,806 EQT 31,477 1,208,087 Exelon 158,870 8,080,128 FirstEnergy 73,205 3,016,046 FPL Group 98,109 5,559,837 Integrys Energy 18,783 a 634,490 Nicor 11,128 405,504 NiSource 67,554 870,771 Northeast Utilities 41,680 959,057 Pepco Holdings 52,207 750,737 PG & E 88,532 a 3,574,037 Pinnacle West Capital 24,716 789,923 PPL 89,859 3,036,336 Progress Energy 66,705 2,630,845 Public Service Enterprise Group 122,070 3,961,172 Questar 42,539 1,406,765 SCANA 28,286 999,910 Sempra Energy 59,097 3,098,456 Southern 187,039 5,873,025 TECO Energy 51,989 a 701,332 Wisconsin Energy 28,122 1,208,402 Xcel Energy 108,162 2,156,750 Total Common Stocks (cost $1,742,614,330) Principal Short-Term Investments.4% Amount ($) Value ($) U.S. Treasury Bills; 0.15%, 9/10/09 (cost $7,988,674) 7,990,000 c Other Investment3.3% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $70,908,000) 70,908,000 d Investment of Cash Collateral for Securities Loaned9.7% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $210,334,838) 210,334,838 d Total Investments (cost $2,031,845,842) 110.3% Liabilities, Less Cash and Receivables (10.3%) Net Assets 100.0% a All or a portion of these securities are on loan. At July 31, 2009, the total market value of the fund's securities on loan is $205,732,542 and the total market value of the collateral held by the fund is $210,334,838. b Non-income producing security. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $2,031,845,842. Net unrealized appreciation on investments was $347,692,523 of which $723,893,584 related to appreciated investment securities and $376,201,061 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES July 31, 2009 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2009 ($) Financial Futures Long Standard & Poor's 500 E-mini 1,624 79,933,280 September 2009 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Significant Level 1 -Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic 2,090,306,582 - - U.S. Treasury Securities - 7,988,945 - Mutual Funds 281,242,838 - - Other Financial Instruments+ 4,159,287 - - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the leading transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Smallcap Stock Index Fund July 31, 2009 (Unaudited) Common Stocks99.1% Shares Value ($) Consumer Discretionary14.5% American Public Education 35,249 a 1,246,757 Arbitron 55,797 908,375 Arctic Cat 20,487 b 126,200 Audiovox, Cl. A 37,542 a 296,206 Big 5 Sporting Goods 46,114 599,482 Blue Nile 33,426 a,b 1,545,284 Brown Shoe 90,806 703,746 Brunswick 200,089 1,436,639 Buckle 52,078 b 1,611,293 Buffalo Wild Wings 39,577 a,b 1,596,932 Cabela's 85,474 a,b 1,385,534 California Pizza Kitchen 54,294 a 895,851 Capella Education 30,815 a,b 1,983,253 Carter's 124,071 a 3,516,172 Cato, Cl. A 70,984 1,411,162 CEC Entertainment 51,900 a 1,513,923 Charlotte Russe Holding 47,256 a 709,313 Children's Place Retail Stores 54,187 a,b 1,775,708 Christopher & Banks 73,203 b 579,768 CKE Restaurants 123,970 1,097,135 Coinstar 66,219 a,b 2,200,457 Cracker Barrel Old Country Store 49,720 b 1,434,919 Crocs 195,180 a,b 667,516 Deckers Outdoor 29,780 a 2,013,426 DineEquity 35,667 b 881,332 Dress Barn 103,290 a,b 1,610,291 Drew Industries 40,132 a,b 770,133 E.W. Scripps, Cl. A 83,549 335,867 Ethan Allen Interiors 57,626 b 733,579 Finish Line, Cl. A 121,580 1,057,746 Fred's, Cl. A 90,344 b 1,217,837 Genesco 43,500 a,b 944,820 Group 1 Automotive 55,563 b 1,636,886 Gymboree 64,963 a 2,584,228 Haverty Furniture 34,412 b 369,585 Helen of Troy 63,303 a 1,376,840 Hibbett Sports 61,827 a,b 1,138,235 Hillenbrand 129,459 2,345,797 Hot Topic 100,703 a,b 778,434 HSN 87,889 a 890,316 Iconix Brand Group 148,034 a,b 2,593,556 Interval Leisure Group 81,559 a 860,447 Jack in the Box 122,256 a 2,579,602 JAKKS Pacific 58,756 a,b 677,457 Jo-Ann Stores 57,998 a,b 1,351,353 JoS. A. Bank Clothiers 42,007 a,b 1,537,036 K-Swiss, Cl. A 54,730 b 593,273 La-Z-Boy 116,479 b 788,563 Landry's Restaurants 24,447 a,b 219,045 Lithia Motors, Cl. A 38,696 b 463,965 Live Nation 173,519 a,b 1,013,351 Liz Claiborne 213,064 b 673,282 M/I Homes 42,195 a 554,020 Maidenform Brands 42,540 a 588,328 Marcus 49,099 620,611 Men's Wearhouse 115,444 b 2,494,745 Meritage Homes 69,692 a,b 1,491,409 Midas 31,035 a 306,315 Monarch Casino & Resort 23,208 a,b 210,497 Movado Group 39,501 b 564,074 Multimedia Games 52,008 a,b 292,285 National Presto Industries 11,971 961,990 Nautilus 31,939 a,b 68,030 NutriSystem 67,878 b 965,904 O'Charleys 45,853 476,413 OfficeMax 162,897 1,516,571 Oxford Industries 34,318 b 470,500 P.F. Chang's China Bistro 53,247 a,b 1,805,606 Papa John's International 45,797 a 1,163,702 Peet's Coffee & Tea 24,803 a,b 681,338 PEP Boys-Manny Moe & Jack 89,544 b 889,172 Perry Ellis International 24,744 a,b 190,776 PetMed Express 50,352 a,b 934,533 Pinnacle Entertainment 130,723 a,b 1,311,152 Polaris Industries 73,880 b 2,797,836 Pool 102,921 b 2,430,994 Pre-Paid Legal Services 16,122 a,b 786,270 Quiksilver 262,642 a 564,680 RC2 40,709 a 621,626 Red Robin Gourmet Burgers 36,358 a 680,622 Ruby Tuesday 127,778 a 955,779 Russ Berrie & Co. 30,449 a 159,553 Ruth's Hospitality Group 41,212 a 161,551 Shuffle Master 116,540 a 839,088 Skechers USA, Cl. A 69,869 a 966,288 Skyline 16,963 b 411,692 Sonic 127,736 a,b 1,408,928 Sonic Automotive, Cl. A 63,300 b 778,590 Spartan Motors 80,057 560,399 Stage Stores 84,143 1,050,105 Stamps.com 28,963 a 249,951 Standard Motor Products 27,187 b 303,679 Standard-Pacific 190,405 a 654,993 Steak n Shake 62,250 a,b 636,195 Stein Mart 14,172 a 156,317 Sturm Ruger & Co. 41,363 b 516,210 Superior Industries International 51,397 811,045 Texas Roadhouse, Cl. A 108,234 a,b 1,204,644 Ticketmaster Entertainment 99,746 a 807,943 Tractor Supply 69,075 a,b 3,313,528 True Religion Apparel 43,331 a,b 968,881 Tuesday Morning 63,389 a 294,125 Tween Brands 53,500 a 387,340 UniFirst 32,410 1,261,397 Universal Electronics 30,673 a 647,507 Universal Technical Institute 42,835 a,b 679,791 Volcom 35,549 a,b 431,209 Winnebago Industries 56,126 b 590,446 Wolverine World Wide 105,153 2,534,187 Zale 69,837 a,b 413,435 Zumiez 43,142 a,b 412,006 Consumer Staples4.0% Alliance One International 207,615 a,b 859,526 Andersons 41,733 b 1,344,637 Boston Beer, Cl. A 21,784 a,b 679,443 Cal-Maine Foods 27,000 b 794,610 Casey's General Stores 114,617 3,143,944 Central Garden & Pet, Cl. A 157,612 a 1,779,439 Chattem 42,451 a,b 2,660,404 Darling International 181,075 a 1,278,390 Diamond Foods 36,919 b 1,041,116 Great Atlantic & Pacific Tea 63,422 a,b 365,945 Green Mountain Coffee Roasters 58,572 a,b 4,125,812 Hain Celestial Group 86,627 a,b 1,438,874 J & J Snack Foods 30,219 1,309,691 Lance 65,731 b 1,665,624 Mannatech 30,106 b 105,672 Nash Finch 29,853 916,487 Sanderson Farms 39,134 b 1,591,971 Spartan Stores 52,604 678,066 TreeHouse Foods 70,147 a,b 2,276,270 United Natural Foods 92,393 a,b 2,497,383 WD-40 35,334 1,068,147 Energy4.8% Atwood Oceanics 119,716 a,b 3,452,609 Basic Energy Services 50,532 a,b 341,091 Bristow Group 65,324 a,b 2,162,224 CARBO Ceramics 41,438 b 1,727,550 Dril-Quip 64,884 a 2,743,944 Gulf Island Fabrication 32,908 477,166 Holly 88,486 b 1,882,097 Hornbeck Offshore Services 52,832 a 1,150,681 ION Geophysical 194,572 a,b 523,399 Lufkin Industries 33,343 1,513,772 Matrix Service 55,953 a 566,804 NATCO Group, Cl. A 43,613 a 1,572,685 Oil States International 107,871 a 2,925,462 Penn Virginia 99,353 b 1,908,571 Petroleum Development 34,466 a 580,407 PetroQuest Energy 101,088 a,b 338,645 Pioneer Drilling 109,507 a 479,641 SEACOR Holdings 44,860 a 3,565,473 St. Mary Land & Exploration 134,861 b 3,219,132 Stone Energy 99,840 a 1,084,262 Superior Well Services 33,793 a,b 220,668 Swift Energy 71,017 a,b 1,399,035 Tetra Technologies 159,351 a 1,228,596 World Fuel Services 67,278 b 2,950,813 Financial18.1% Acadia Realty Trust 80,219 b 1,099,000 American Physicians Capital 16,411 730,125 Amerisafe 41,880 a 696,464 Bank Mutual 101,416 997,933 Bank of the Ozarks 26,441 b 668,428 BioMed Realty Trust 205,119 2,395,790 Boston Private Financial Holdings 131,234 b 601,052 Brookline Bancorp 127,833 1,489,254 Cascade Bancorp 63,967 b 92,112 Cash America International 66,897 1,788,157 Cedar Shopping Centers 97,590 518,203 Central Pacific Financial 60,332 b 130,920 Colonial Properties Trust 103,774 b 828,117 Columbia Banking System 39,604 b 480,793 Community Bank System 79,205 b 1,435,987 Delphi Financial Group, Cl. A 98,534 2,348,065 DiamondRock Hospitality 232,576 1,572,214 Dime Community Bancshares 52,282 629,475 East West Bancorp 164,451 b 1,453,747 EastGroup Properties 57,165 1,984,769 eHealth 53,625 a 870,870 Employers Holdings 97,838 1,361,905 Entertainment Properties Trust 80,894 2,209,215 Extra Space Storage 175,997 1,545,254 Financial Federal 54,795 b 1,111,243 First BanCorp/Puerto Rico 164,517 510,003 First Cash Financial Services 57,015 a 1,071,882 First Commonwealth Financial 166,789 b 1,112,483 First Financial Bancorp 87,279 754,091 First Financial Bankshares 46,324 b 2,439,885 First Midwest Bancorp 104,130 870,527 Forestar Group 76,370 a 994,337 Franklin Street Properties 125,918 b 1,795,591 Frontier Financial 97,082 b 87,374 Glacier Bancorp 127,755 b 1,989,145 Greenhill & Co. 40,598 b 3,057,841 Hancock Holding 54,222 b 2,190,027 Hanmi Financial 71,245 a,b 125,391 Healthcare Realty Trust 129,562 2,514,798 Home Bancshares 27,676 b 602,230 Home Properties 75,084 b 2,680,499 Independent Bank/MA 47,127 1,005,219 Independent Bank/MI 46,358 b 81,127 Infinity Property & Casualty 29,794 1,237,643 Inland Real Estate 147,260 b 1,086,779 Investment Technology Group 96,019 a 2,146,025 Kilroy Realty 96,570 b 2,279,052 Kite Realty Group Trust 121,246 387,987 LaBranche & Co. 104,505 a 396,074 LaSalle Hotel Properties 141,837 2,114,790 Lexington Realty Trust 178,039 762,005 LTC Properties 49,623 1,211,794 Medical Properties Trust 182,121 b 1,274,847 Mid-America Apartment Communities 64,529 b 2,559,865 Nara Bancorp 44,596 263,116 National Financial Partners 91,544 b 686,580 National Penn Bancshares 195,559 b 973,884 National Retail Properties 174,229 b 3,434,054 Navigators Group 28,874 a 1,423,777 NBT Bankcorp 72,962 1,673,748 Old National Bancorp 140,105 b 1,583,187 optionsXpress Holdings 96,938 1,751,670 Parkway Properties 49,361 699,445 Pennsylvania Real Estate Investment Trust 89,889 b 475,513 Pinnacle Financial Partners 69,705 a,b 1,087,398 Piper Jaffray 38,578 a 1,769,187 Portfolio Recovery Associates 34,254 a,b 1,580,822 Post Properties 96,724 b 1,369,612 Presidential Life 48,660 435,020 PrivateBancorp 84,441 2,096,670 ProAssurance 71,363 a 3,623,813 Prosperity Bancshares 94,017 b 3,150,510 PS Business Parks 35,126 1,816,365 Rewards Network Inc. 19,791 a 266,981 RLI 38,122 1,891,232 S&T Bancorp 49,864 b 683,635 Safety Insurance Group 33,755 1,088,936 Selective Insurance Group 111,239 1,661,911 Senior Housing Properties Trust 264,104 4,928,181 Signature Bank 87,239 a 2,571,806 Simmons First National, Cl. A 29,514 884,830 South Financial Group 337,454 b 543,301 Sovran Self Storage 52,491 b 1,413,058 Sterling Bancorp 43,636 352,143 Sterling Bancshares 170,381 1,374,975 Sterling Financial 111,719 b 311,696 Stewart Information Services 41,929 577,362 Stifel Financial 60,262 a 3,008,882 Susquehanna Bancshares 182,488 b 959,887 SWS Group 63,400 872,384 Tanger Factory Outlet Centers 79,743 b 2,834,066 Tompkins Financial 17,007 b 756,471 Tower Group 79,300 1,980,121 TradeStation Group 71,448 a 535,146 Trustco Bank 164,190 b 1,032,755 UCBH Holdings 253,992 b 307,330 UMB Financial 65,890 2,748,931 Umpqua Holdings 128,876 b 1,250,097 United Bankshares 83,566 b 1,693,047 United Community Banks 88,875 a,b 598,129 United Fire & Casualty 49,480 831,759 Urstadt Biddle Properties, Cl. A 44,991 692,411 Whitney Holding 133,384 b 1,168,444 Wilshire Bancorp 42,002 b 309,135 Wintrust Financial 57,953 1,515,471 World Acceptance 38,226 a,b 906,721 Zenith National Insurance 82,662 1,973,142 Health Care13.1% Abaxis 47,950 a,b 1,283,621 Air Methods 24,742 a 727,662 Align Technology 142,755 a,b 1,557,457 Almost Family 14,145 a,b 448,679 Amedisys 61,436 a,b 2,746,804 American Medical Systems Holdings 165,131 a 2,524,853 AMERIGROUP 118,529 a 2,925,296 AMN Healthcare Services 85,246 a 620,591 AmSurg 65,952 a 1,359,930 Analogic 30,313 1,149,166 ArQule 61,384 a,b 375,670 Bio-Reference Laboratories 24,525 a 786,271 Cambrex 68,855 a 315,356 Catalyst Health Solutions 82,621 a 2,129,969 Centene 95,300 a 1,840,243 Chemed 48,172 b 2,124,385 Computer Programs & Systems 21,124 b 822,780 CONMED 61,189 a 1,075,703 Cooper 98,899 b 2,713,789 CorVel 18,192 a 444,249 Cross Country Healthcare 71,128 a 593,919 CryoLife 58,412 a 296,733 Cubist Pharmaceuticals 132,620 a 2,635,159 Cyberonics 48,952 a 813,093 Dionex 39,084 a 2,576,026 Eclipsys 123,878 a 2,254,580 Enzo Biochem 67,495 a 344,225 eResearch Technology 100,261 a 546,422 Genoptix 20,537 a,b 643,013 Gentiva Health Services 65,104 a 1,385,413 Greatbatch 48,878 a,b 1,077,271 Haemonetics 54,781 a 3,232,627 Hanger Orthopedic Group 64,283 a 881,963 HealthSpring 109,443 a 1,382,265 Healthways 71,290 a 1,050,815 HMS Holdings 54,907 a 2,108,429 ICU Medical 28,722 a 1,118,147 Integra LifeSciences Holdings 45,127 a,b 1,428,721 Invacare 72,248 b 1,473,859 Inventiv Health 73,357 a 1,125,296 IPC The Hospitalist 18,795 a 523,441 Kendle International 32,171 a 375,757 Kensey Nash 25,914 a 740,104 Landauer 21,062 1,409,469 LCA-Vision 41,315 a 237,148 LHC Group 34,384 a 1,009,170 Magellan Health Services 80,644 a 2,609,640 Martek Biosciences 73,883 a,b 1,718,519 MedCath 43,216 a 521,185 MEDNAX 100,079 a 4,638,662 Meridian Bioscience 85,417 1,880,882 Merit Medical Systems 58,194 a 1,064,368 Molina Healthcare 33,637 a,b 758,514 MWI Veterinary Supply 27,486 a,b 1,054,913 Natus Medical 57,593 a 783,265 Neogen 32,613 a 950,343 Noven Pharmaceuticals 57,556 a 948,523 Odyssey HealthCare 68,834 a 801,916 Omnicell 64,706 a 807,531 Osteotech 37,950 a 188,232 Palomar Medical Technologies 38,754 a 578,985 Par Pharmaceutical Cos. 74,005 a 1,199,621 PAREXEL International 124,403 a 1,924,514 PharMerica 64,002 a,b 1,341,482 Phase Forward 90,518 a 1,285,356 PSS World Medical 126,372 a 2,553,978 Quality Systems 40,164 b 2,204,602 Regeneron Pharmaceuticals 137,200 a,b 2,941,568 RehabCare Group 39,872 a 959,320 Res-Care 53,699 a 838,778 Salix Pharmaceuticals 102,296 a,b 1,245,965 Savient Pharmaceuticals 117,519 a,b 1,832,121 SurModics 34,243 a,b 765,673 Symmetry Medical 76,540 a 655,182 Theragenics 77,716 a 97,145 ViroPharma 171,008 a,b 1,260,329 West Pharmaceutical Services 70,832 b 2,585,368 Zoll Medical 48,464 a 893,192 Industrial17.1% A.O. Smith 48,597 1,897,227 AAR 81,190 a,b 1,553,165 ABM Industries 97,216 2,048,341 Actuant, Cl. A 142,387 1,828,249 Acuity Brands 94,442 b 2,786,983 Administaff 48,305 1,210,523 Aerovironment 33,784 a 960,817 Albany International, Cl. A 58,494 803,708 American Science & Engineering 19,913 1,388,932 Apogee Enterprises 65,991 962,149 Applied Industrial Technologies 76,736 b 1,697,400 Applied Signal Technology 27,208 680,200 Arkansas Best 56,205 b 1,600,718 Astec Industries 42,265 a,b 1,143,691 ATC Technology 43,834 a 917,007 Axsys Technologies 21,247 a 1,140,326 AZZ 27,619 a 1,070,236 Badger Meter 32,564 b 1,199,983 Baldor Electric 102,250 b 2,633,960 Barnes Group 90,928 b 1,279,357 Belden 102,187 1,792,360 Bowne & Co. 60,501 485,824 Brady, Cl. A 112,009 3,294,185 Briggs & Stratton 103,317 b 1,773,953 C & D Technologies 46,422 a,b 92,844 Cascade 18,192 444,794 CDI 30,416 386,283 Ceradyne 56,380 a 1,017,659 CIRCOR International 38,515 888,156 CLARCOR 108,758 3,600,977 Consolidated Graphics 28,324 a,b 518,329 Cubic 36,678 1,436,310 Curtiss-Wright 97,670 b 3,226,040 EMCOR Group 149,404 a 3,603,624 EnPro Industries 49,140 a,b 875,675 ESCO Technologies 57,826 a 2,376,070 Esterline Technologies 65,702 a 1,867,908 Forward Air 62,246 b 1,439,750 G & K Services, Cl. A 42,098 956,467 Gardner Denver 111,157 a 3,244,673 GenCorp 109,874 a,b 285,672 Geo Group 111,639 a 2,007,269 Gibraltar Industries 59,936 465,703 Griffon 111,435 a 1,074,233 Healthcare Services Group 88,907 1,659,894 Heartland Express 113,194 b 1,743,188 Heidrick & Struggles International 37,546 b 769,318 Hub Group, Cl. A 81,530 a 1,752,080 II-VI 52,514 a 1,259,811 Insituform Technologies, Cl. A 80,854 a,b 1,487,714 Interface, Cl. A 118,961 825,589 John Bean Technologies 60,316 835,980 Kaman 54,206 1,039,671 Kaydon 73,579 b 2,403,826 Kirby 118,614 a,b 4,389,904 Knight Transportation 119,425 b 2,166,370 Lawson Products 9,558 160,574 Lindsay 28,838 b 1,022,884 Lydall 40,000 a 130,000 Magnetek 37,153 a 50,157 Mobile Mini 75,843 a,b 1,227,140 Moog, Cl. A 92,983 a 2,506,822 Mueller Industries 83,134 1,975,264 NCI Building Systems 45,416 a,b 178,939 Old Dominion Freight Line 58,870 a,b 2,097,538 On Assignment 81,072 a 342,935 Orbital Sciences 125,201 a 1,695,222 Quanex Building Products 78,232 930,178 Regal-Beloit 77,872 b 3,610,146 Robbins & Myers 72,194 b 1,511,020 School Specialty 37,066 a,b 829,166 Simpson Manufacturing 80,963 2,299,349 SkyWest 126,797 1,607,786 Spherion 113,815 a 625,983 Standard Register 37,523 132,831 Standex International 27,735 347,520 Stanley 29,185 a 897,147 Sykes Enterprises 71,778 a 1,428,382 Teledyne Technologies 78,850 a 2,580,761 Tetra Tech 127,468 a 3,839,336 Toro 78,389 b 2,716,963 Tredegar 43,004 629,579 Triumph Group 37,396 b 1,493,596 TrueBlue 95,069 a 1,207,376 United Stationers 52,892 a 2,455,247 Universal Forest Products 37,585 b 1,677,794 Viad 46,113 817,122 Vicor 37,801 298,250 Volt Information Sciences 22,979 a 182,913 Watsco 61,649 b 3,234,107 Watts Water Technologies, Cl. A 63,754 b 1,679,280 Information Technology18.1% Actel 53,353 a 594,352 Adaptec 284,379 a 756,448 Advanced Energy Industries 67,136 a 807,646 Agilysys 46,490 218,968 Anixter International 66,918 a,b 2,289,934 Arris Group 273,745 a,b 3,334,214 ATMI 69,764 a 1,269,007 Avid Technology 66,545 a,b 815,176 Bankrate 31,240 a,b 896,588 Bel Fuse, Cl. B 27,512 505,671 Benchmark Electronics 142,900 a 2,257,820 Black Box 40,498 1,112,480 Blackbaud 92,604 b 1,731,695 Blue Coat Systems 86,238 a,b 1,611,788 Brightpoint 121,204 a 719,952 Brooks Automation 136,785 a 811,135 Cabot Microelectronics 52,706 a 1,787,788 CACI International, Cl. A 65,726 a 3,036,541 Checkpoint Systems 84,385 a 1,462,392 CIBER 139,119 a 460,484 Cognex 83,342 1,375,143 Cohu 46,209 560,515 Commvault Systems 88,703 a 1,544,319 comScore 40,555 a 617,247 Comtech Telecommunications 61,998 a,b 1,975,876 Concur Technologies 92,767 a,b 3,199,534 CSG Systems International 81,722 1,363,123 CTS 76,747 646,977 CyberSource 147,865 a 2,563,979 Cymer 66,143 a,b 2,262,752 Cypress Semiconductor 319,262 a,b 3,390,562 Daktronics 71,505 b 599,212 DealerTrack Holdings 87,886 a,b 1,742,779 Digi International 54,924 a 560,774 Diodes 72,291 a 1,334,492 DSP Group 55,591 a 484,198 DTS 38,752 a 1,064,517 Ebix 20,857 a 865,148 Electro Scientific Industries 58,052 a 760,481 EMS Technologies 31,964 a 703,208 Epicor Software 127,640 a 776,051 EPIQ Systems 74,058 a,b 1,188,631 Exar 96,238 a 676,553 FARO Technologies 36,091 a 638,811 FEI 81,640 a 2,000,180 Forrester Research 32,692 a 737,858 Gerber Scientific 47,929 a 150,018 Harmonic 204,343 a 1,416,097 Heartland Payment Systems 52,227 556,740 Hittite Microwave 40,995 a,b 1,439,744 Hutchinson Technology 53,426 a,b 174,703 Informatica 185,920 a 3,419,069 Infospace 75,945 a 555,917 Insight Enterprises 102,168 a 1,052,330 Integral Systems 32,647 a 234,405 Intermec 103,753 a 1,415,191 Intevac 43,299 a 498,371 j2 Global Communications 99,778 a 2,393,674 JDA Software Group 63,015 a 1,298,739 Keithley Instruments 27,984 155,871 Knot 59,088 a,b 516,429 Kopin 156,935 a 623,032 Kulicke & Soffa Industries 130,624 a,b 766,763 Littelfuse 49,927 a 1,168,292 LoJack 51,541 a 210,287 Manhattan Associates 52,697 a 974,895 MAXIMUS 37,808 1,611,377 Mercury Computer Systems 48,370 a 556,255 Methode Electronics 90,719 687,650 Micrel 102,075 798,227 Microsemi 172,097 a,b 2,349,124 MKS Instruments 104,668 a 2,027,419 MTS Systems 35,026 822,761 NETGEAR 73,754 a 1,254,556 Network Equipment Technologies 53,482 a,b 304,847 Newport 85,086 a,b 628,786 Novatel Wireless 64,880 a,b 615,062 Park Electrochemical 44,808 1,047,163 PC-Tel 44,111 a 295,103 Perficient 70,865 a,b 522,984 Pericom Semiconductor 54,507 a 517,817 Phoenix Technologies 53,509 a 177,115 Plexus 86,155 a 2,213,322 Progress Software 91,447 a 2,069,446 Radiant Systems 59,224 a 595,793 Radisys 54,631 a,b 432,678 Rogers 37,433 a 933,953 Rudolph Technologies 75,536 a 617,129 ScanSource 60,393 a 1,723,012 Skyworks Solutions 367,671 a,b 4,441,466 Smith Micro Software 65,174 a 744,939 Sonic Solutions 63,550 a,b 230,687 SPSS 42,336 a 2,094,785 Standard Microsystems 51,099 a 1,185,497 StarTek 25,855 a 244,330 Stratasys 41,101 a 648,574 Supertex 28,733 a 662,296 Symmetricom 97,066 a 628,988 Synaptics 75,702 a,b 1,814,577 SYNNEX 43,688 a,b 1,241,613 Take-Two Interactive Software 171,300 a 1,630,776 Taleo, Cl. A 70,413 a,b 1,232,228 Technitrol 89,793 651,897 Tekelec 142,406 a,b 2,618,846 TeleTech Holdings 82,762 a 1,383,781 THQ 142,683 a 957,403 Tollgrade Communications 43,010 a 240,426 Triquint Semiconductor 312,463 a 2,243,484 TTM Technologies 90,365 a 891,903 Tyler Technologies 59,473 a,b 915,884 Ultratech 48,273 a 574,931 United Online 187,128 1,717,835 Varian Semiconductor Equipment Associates 159,672 a,b 5,115,891 Veeco Instruments 70,470 a,b 1,327,655 ViaSat 57,883 a 1,562,841 Websense 100,841 a,b 1,492,447 Wright Express 89,336 a 2,526,422 Materials4.4% A.M. Castle & Co. 34,021 358,922 AMCOL International 48,582 b 913,827 American Vanguard 39,984 b 346,261 Arch Chemicals 54,327 1,442,382 Balchem 38,247 1,061,354 Brush Engineered Materials 44,017 a 938,883 Buckeye Technologies 85,537 a 543,160 Calgon Carbon 115,976 a,b 1,469,416 Century Aluminum 118,382 a,b 992,041 Clearwater Paper 25,972 a 1,040,698 Deltic Timber 24,566 b 1,104,733 Eagle Materials 94,049 b 2,567,538 H.B. Fuller 103,585 2,088,274 Headwaters 88,923 a,b 272,994 Myers Industries 60,413 b 594,464 Neenah Paper 32,409 317,608 NewMarket 27,653 2,091,949 Olympic Steel 22,320 b 569,383 OM Group 69,501 a,b 2,339,404 Penford 17,920 117,555 PolyOne 233,282 a 1,000,780 Quaker Chemical 23,770 427,860 Rock-Tenn, Cl. A 84,704 3,808,292 RTI International Metals 51,733 a,b 918,778 Schulman (A.) 62,000 1,321,220 Schweitzer-Mauduit International 33,442 1,093,553 Stepan 16,911 757,275 Texas Industries 62,206 b 2,830,373 Wausau Paper 99,184 932,330 Zep 44,916 722,249 Telecommunication Services.5% Cbeyond 53,669 a,b 752,439 Fairpoint Communications 180,988 b 106,783 General Communication, Cl. A 94,281 a 645,825 Iowa Telecommunications Services 65,326 b 800,897 Neutral Tandem 38,502 a 1,193,562 Utilities4.5% Allete 60,905 b 1,947,742 American States Water 39,874 1,449,420 Atmos Energy 197,728 5,370,292 Avista 123,827 2,293,276 Central Vermont Public Service 23,781 438,522 CH Energy Group 35,777 b 1,770,604 El Paso Electric 96,196 a 1,453,522 Laclede Group 49,755 1,670,275 New Jersey Resources 95,007 3,667,270 Northwest Natural Gas 57,161 b 2,551,667 Piedmont Natural Gas 152,808 b 3,762,133 South Jersey Industries 67,685 2,496,223 Southwest Gas 99,779 2,416,647 UIL Holdings 68,905 b 1,681,282 UniSource Energy 79,388 2,191,109 Total Common Stocks (cost $918,219,374) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills 0.14%, 9/10/09 (cost $534,918) 535,000 c Other Investment.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,787,000) 4,787,000 d Investment of Cash Collateral for Securities Loaned25.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $201,566,099) 201,566,099 d Total Investments (cost $1,125,107,391) 125.3% Liabilities, Less Cash and Receivables (25.3%) Net Assets 100.0% a Non-income producing security. b All or a portion of these securities are on loan. At July 31, 2009, the total market value of the fund's securities on loan is $195,761,117 and the total market value of the collateral held by the fund is $201,566,099. c All or partially held by a broker as collateral for open financial futures positions. d Investment in affiliated money market mutual fund. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $1,125,107,391. Net unrealized depreciation on investments was $137,065,141 of which $71,683,152 related to appreciated investment securities and $208,748,293 related to depreciated investment securities. STATEMENT OF FINANCIAL FUTURES July 31, 2009 (Unaudited) Market Value Unrealized Covered by Appreciation Contracts Contracts ($) Expiration at 7/31/2009 ($) Financial Futures Long Russell 2000 Mini 116 6,393,920 September 2009 Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 -Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic 781,154,222 - - U.S. Treasury Securities - 534,929 - Mutual Funds 206,353,099 - - Other Financial Instruments+ 389,418 - - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. The fund adopted FASB Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. All changes to accounting policies and disclosures have been made in accordance with FAS 161 and are incorporated for the current period as part of the disclosures within this Note. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Directors. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Directors, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Financial futures are valued at the last sales price. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the leading transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Futures Contracts: In the normal course of pursuing its investment objectives, the fund is exposed to market risk (including equity price risk, interest rate risk and foreign currency exchange risk) as a result of changes in value of underlying financial instruments. The fund may invest in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase of the sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses, which are recorded in the Statement of Operations. Futures contracts are valued daily at the settlement price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures, since futures are exchange traded and the exchanges clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Index Funds, Inc. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
